Citation Nr: 0601356	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  94-35 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder
(PTSD), prior to October 4, 1991.

2.  Evaluation of PTSD, currently rated as 30 percent 
disabling.

3.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from January 1965 to January 
1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, VA Regional Office (RO).  

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
decision in June 1988, the RO granted service connection for 
PTSD, and assigned a 100 percent evaluation pursuant to 38 
C.F.R. § 4.29 (1996), effective September 1986, and a 
noncompensable rating effective January 1, 1987.  Based on 
the receipt of additional evidence, including the report of a 
Department of Veterans Affairs (VA) fee basis examination in 
May 1990, the RO, by rating action in July 1990, assigned a 
10 percent rating for PTSD, effective May 23, 1990.  In a 
January 1992 rating decision, the RO confirmed and continued 
the 10 percent evaluation in effect for PTSD, and denied the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disability.  By 
rating decision in June 1992, the RO denied the veteran's 
claim for an increased rating on the basis that he failed to 
report for a VA examination.  See 38 C.F.R. § 3.655 (1996).

In a March 1993 rating action, the RO assigned a 30 percent 
rating for PTSD, effective October 4, 1991, a 100 percent 
rating based on 38 C.F.R. § 4.29, effective July 15, 1992, 
and the 30 percent evaluation was restored, effective 
November 1992.  By rating action in May 1994, the RO 
increased the schedular evaluation in effect for PTSD to 10 
percent, effective January 1987, and the 30 percent rating 
remained effective October 4, 1991.

This case has previously come before the Board.  In July 
1997, the Board remanded the matters to the agency of 
original jurisdiction (AOJ) for additional development.  The 
case was returned to the Board, and in December 2003, the 
Board remanded the case to the AOJ for additional 
development.  The case has been returned to the Board for 
further appellate review.  

This case has been advanced on the Board's docket.  


FINDINGS OF FACT

1.  Prior to October 4, 1991, PTSD was manifested by no more 
than mild impairment and/or mild social and industrial 
impairment.  

2.  PTSD is manifested by no more than considerable 
impairment and/or occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
motivation and mood and difficulty in  establishing and 
maintaining effective work and social relationships, from 
October 4, 1991.

3.  The veteran's only service-connected disability is PTSD, 
rated as 50 percent disabling.  

4.  The veteran does meet the schedular criteria for TDIU.  

5.  The evidence fails to show that PTSD causes marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
PTSD, prior to October 4, 1991, have not been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 4.7, 4.132, 
Diagnostic Code 9411 (1988).  

2.  The criteria for a 50 percent disability evaluation for 
PTSD, from October 4, 1991, have been met.  38 U.S.C.A. §§ 
1155, 5110 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. § 1155, 1502 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in March 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the March 2004 
notice, the May 2005 supplemental statement of the case 
issued constituted subsequent process.  The veteran has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

I.  PTSD

Criteria

The criteria for evaluating schizophrenia changed in February 
1988 and in November 1996.  When a regulation changes after a 
claim has been filed but before the appeal process has been 
completed, the Board must consider all versions. See 38 
U.S.C.A. § 5110.  Thus, the Board will set forth the pre- 
February 1988 criteria, the post February 1988 criteria, and 
the criteria effective in 1996 for the benefit of comparison.  
The pre-1988 criteria and the applicable ratings are as 
follows:

Active psychotic manifestations of such 
extent, severity, depth, persistence or 
bizarreness as to produce total social 
and industrial inadaptability - 100 
percent disabling.

With lesser symptomatology such as to 
produce severe impairment of social and 
industrial adaptability - 70 percent 
disabling.

Considerable impairment of social and 
industrial adaptability - 50 percent 
disabling.

Definite impairment of social and 
industrial adaptability - 30 percent 
disabling.

Mild impairment of social and industrial 
adaptability - 10 percent disabling.

Psychosis in full remission - 0 percent 
disabling.

The above descriptive adjectives do not necessarily refer to 
the severity of the disease but rather to the degree of 
industrial and social impairment.

The post-1988 criteria and applicable ratings are as follows:

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 PTSD (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent evaluation under the old 
rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 PTSD (1996).

Effective November 7, 1996, the VA Schedule of Ratings for 
Mental Disorders has been amended and redesignated as 38 
C.F.R. § 4.130.  Under the new regulation, the evaluation 
criteria have substantially changed, focusing on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.  Under the current rating criteria, a 100 
percent evaluation is provided where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations;  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is provided where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereo- type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in  establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation is 
provided for occupational and social impairment with mild or 
transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during the periods 
of significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2005).

Analysis

The Board has been presented with an appeal covering a 
remarkably long period of time.  The Board has been presented 
with numerous diagnoses and impressions.  The AOJ has 
assigned a staged rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The Board agrees with a 10 percent 
rating prior to October 4, 1991 and finds that a uniform 50 
percent evaluation is warranted thereafter.

The record does reflect a period of hospitalization from 
September to December 1986.  The veteran was awarded a 
temporary total evaluation based upon that hospitalization.  
It was also established that in addition to PTSD, the veteran 
had a substance abuse problem and personality disorder with 
passive aggressive and anti-social features.  The degree of 
impairment due to the non-service-connected conditions may 
not be considered in the evaluation of PTSD.  38 C.F.R. 
§ 4.14 (2005).  The record also establishes that the 
examiners during that hospitalization were able to parse the 
degree of impairment due to PTSD.  Despite all the symptoms 
noted and reported during that hospitalization, it was 
concluded that PTSD was mild.  It was also concluded that the 
veteran was competent and employable.  It was noted that he 
was at high risk for substance abuse and his motivation was 
questionable.  Prior to the hospitalization, there is no 
competent evidence of the degree of his impairment and 
thereafter, there is minimal evidence until the 1990's.  
Although hospitalized during February 1986, substance abuse 
and a personality disorder were identified rather than PTSD.  
Therefore, the Board concludes that based upon the only 
reliable evidence of record, PTSD was no more than 10 percent 
disabling until October 4, 1991.  

In reaching this conclusion, the Board notes that there was a 
period of incarceration.  In August 1990, he was described as 
non-psychotic, intelligent and highly manipulative.  It was 
clearly established that a personality disorder was primarily 
responsible for his failure to program better.  Again, PTSD 
was not diagnosed, although other conditions were diagnosed.

In addition, the Board notes that the veteran was employed 
from time-to-time during the relevant period.  While Social 
Security Administration (SSA) disability records reflect that 
he was been unemployable since 1989, it was primarily due to 
substance abuse, with PTSD noted to be a secondary cause.  

The Board further notes that global assessment of functioning 
(GAF) scores from 45 to 60 have been assigned.  Although the 
GAF score does not fit neatly into the rating criteria, the 
GAF score is evidence.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores ranging from 71 to 80 reflect no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork) and if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument).  Scores ranging from 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  In reaching 
a determination in this case, the Board has considered the 
whole of the evidence, to include the veteran's statements, 
the assigned GAF scores, and the medical opinions.

The Board notes the September 1992 VA examiner who assigned a 
GAF score of 45 specifically noted only moderately severe 
PTSD symptomatology.  In addition, while the February 2001 
examiner assigned an overall GAF score of 50, the GAF score 
assigned solely due to PTSD was 60.  That examiner noted that 
the veteran had many other problems besides PTSD.  As noted, 
the degree of impairment due to non-service-connected 
conditions may not be considered in the evaluation of PTSD.  
38 C.F.R. § 4.14.  Significantly, that examiner stated that 
the veteran might be able to maintain employment if his only 
diagnosis was PTSD, but it was the combined effect that 
prevented him from being able to function in a competitive 
workplace.  Thus, the Board finds that the veteran's overall 
disability picture due to PTSD supports a 50 percent 
evaluation.  

An evaluation in excess of 50 percent is not warranted.  
While the March 2005 VA examiner noted suicidal ideation in 
2000, panic attacks, depression, and violent tendencies, he 
assigned a GAF score of 50, which was noted to reflect only 
moderate to severe PTSD.  Regardless, the evidence does not 
show symptoms warranting a higher rating.  There is no 
evidence of obsessional rituals which interfere with routine 
activities, his speech is not intermittently illogical, 
obscure, or irrelevant, and there is no near continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively.  Rather, on VA 
examination in March 2005, he was neatly attired, his 
behavior and thought processes were appropriate, and was 
noted to have good eye contact.  His speech was normal, and 
there was no impairment of thought processes or 
communication.  The Board notes the October 1999 VA 
examination report notes malingering.  No suicidal or 
homicidal ideation was specifically noted in March 2005.  
Based on the foregoing, the Board finds an evaluation in 
excess of 50 percent is not warranted.  

II.  TDIU

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service- 
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a) (2005).  

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

In this case, the veteran is service connected for PTSD, 
rated as 50 percent disabling.  There are no other service-
connected disabilities.  The veteran does not meet the 
schedular criteria pursuant to 38 C.F.R. § 4.16(a).  
Furthermore, factually he is not unemployable due to service-
connected disability.  At times, his disorder was described 
as mild and he was specifically determined to be employable.  
The evidence reflects GAFs that are inconsistent with an 
inability to engage in a substantially gainful employment.  
Neither the VA nor the Social Security records establish 
unemployability due to PTSD.  Rather, there is combination of 
factors, including substance abuse and a personality 
disorder, factors that may not be considered.  In fact, the 
March 2005 examiner specifically stated that if he had an 
isolated diagnosis of PTSD he would most likely be able to 
maintain employment.

The veteran's own opinion is of little probative value and is 
far less convincing than the numerous records on file.

III.  Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. §§ 
3.321(b)(1), 4.16 (2005) is in order.  The evidence in this 
case fails to show that PTSD now causes marked interference 
with his employment, or that such required frequent periods 
of hospitalization rendering impractical the use of the 
regular schedular standards.  Id.  The record reflects that 
the veteran's previous occupation was that of an assembler, 
and that he has been unemployed, essentially since 1989.

The evidence clearly shows that the veteran is unemployable, 
but not solely due to his service-connected PTSD.  The March 
2005 VA examination report reflects that while PTSD 
contributes to his unemployability, the veteran is fully 
unemployable as a result of a multitude of other disorders.  
The veteran is not service connected for any disorder, other 
than PTSD.  In fact, the March 2005 examiner specifically 
stated that if he had an isolated diagnosis of PTSD he would 
most likely be able to maintain employment.  While the 
veteran has been hospitalized in the past, in part, due to 
PTSD, such does not rise to the level of frequent 
hospitalization.  The evidence fails to show that PTSD causes 
marked interference with his employment, or that such has in 
the past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.


ORDER

An evaluation in excess of 10 percent for PTSD, prior to 
October 4, 1991, is denied.  

A 50 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

A total rating for compensation on the basis of individual 
unemployability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


